DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/22 (hereinafter “08/25/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 08/25/22 Amendment, claims 12-14, 18, 20, & 21 were amended.  No claims were cancelled (claims 1-11 were previously cancelled), or newly added.  Therefore, claims 12-21 remain pending in the application.
4.	The 08/25/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Final Action mailed 04/26/2022 (“04/26/22 Action”).
5.	The rejections under § 103 previously set forth in the 04/26/22 Action have been updated to address the new claim limitations, and maintained.  




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0200487 to Ramdas et al. (“Ramdas”) in view of U.S. Patent Application Publication No. 2013/0172829 to Badawi (“Badawi”).
9.	Regarding claim 12, and with reference to annotated FIG. 2B of Ramdas (provided below), Ramdas teaches a portable device [applicator] for thermal-medical treatment of the skin [¶’s [0001], [0022], [0029]], comprising: 
…the portable device [applicator] is adapted to be coupled to a mobile data processing unit [controller - FIG. 2B], the mobile data processing unit comprising at least one of a smart phone, a tablet, and a wearable device [Ramdas teaches use of a strap to attach the device to the treatment area - which makes the device of Ramdas “wearable” as broadly as claimed - see, e.g., ¶’s [0025], [0040], [0093], [0095]];

    PNG
    media_image1.png
    303
    755
    media_image1.png
    Greyscale

a housing [the housing of the applicator in which its constituent components are contained/arranged - FIGS. 2B & 3B] that is provided with a heating element [heat/cold transducer (10) - ¶[0075]; FIG. 3B (reproduced below)] and a temperature sensor [one of temperature sensors (11) - ¶[0075]; FIG. 3B]; and 

    PNG
    media_image2.png
    128
    377
    media_image2.png
    Greyscale

wherein the heating element [(10)] is coupled to the temperature sensor [see, e.g., ¶[0084] (“Applicator also has temperature sensors placed on or around the heating/cooling element to measure the temperatures…”); FIG. 3B] and… adapted to be connected… to the mobile data processing unit [controller] so that the heating element [(10)] is supplied with current via one or more rechargeable batteries [rechargeable battery - ¶[0074]; FIG. 2B; see also ¶’s [0073], [0078]] integrated into the mobile data processing unit [¶[0074]; FIG. 2B] so that the heating element [(10)] is heatable to a temperature predetermined [e.g., ¶[0080]]…; 
wherein, in a coupled state… the portable device [applicator] is attached directly to the mobile data processing unit [FIG. 2B], so that for the purpose of treatment of the skin [e.g., ¶’s [0022], [0029]], a surface of the housing [the bottom covering of the applicator - i.e., the surface facing downward toward the skin - ¶’s [0075], [0076], FIG. 3B] facing away from the mobile data processing unit [controller] [see FIG. 3B], under which the heating element [(10)] is arranged within the housing [clearly shown in FIG. 3B] is configured to be placed by corresponding handling of the mobile data processing unit on a body part to be treated [note: as Ramdas teaches that the device may include a wearable strap (see ¶’s [0040, [0093]), it is the Examiner’s position that placement of the device on the part of the body to be treated (¶’s [0029], [0095]) prior to securing the strap can occur via handling of the device itself as a whole, which includes the mobile data processing unit (controller); in other words, the device is handled for placement, and then the strap is secured].  
INTERFACE AND CONTROL UNIT
Ramda does not teach the claimed “interface” and its required structure, and therefore fails to teach the following emphasized claim limitations:
an interface via which the portable device is adapted to be coupled to a mobile data processing unit…;
wherein the heating element is coupled to the temperature sensor and, with the control unit interconnected, adapted to be connected via the interface to the mobile data processing unit…; [and]
wherein, in a coupled state, the interface is completely inserted into a suitable connector opening so that the portable device is attached directly to the mobile data processing unit… 
	Additionally, while Ramdas teaches that the mobile data processing unit [controller] comprises a microprocessor (or “control unit”) [see, e.g., ¶’s [0073], [0079]] for, inter alia, controlling the exact temperature and duration of the application of heat [e.g., ¶’s [0079]-[0080]], Ramdas does not teach that the portable device [applicator] comprises a “control unit,” and therefore fails to teach the following emphasized claim limitations:
            [the] portable device [applicator]…comprising: 
a control unit; [and]
wherein the heating element is coupled to the temperature sensor and, with the control unit interconnected, adapted to be connected via the interface to the mobile data processing unit so that the heating element is supplied with current via one or more rechargeable batteries integrated into the mobile data processing unit so that the heating element is heatable to a temperature predetermined by the control unit. 
	Badawi, however, cures both of the deficiencies of Ramdas referenced above concerning the “interface” and the “control unit.” 
	More particularly, Badawi, in a similar field of endeavor, teaches a portable device for thermal-medical treatment of the skin, comprising: 
	a)	a heating strip assembly (332) [¶[0127]; FIG. 39];
b)	a connecting cable (338) [¶[0127]; FIG. 39] which connects heating strip assembly (332) to a mobile data processing unit such as, e.g., a smart phone [smartphone (342) - ¶[0134]; FIG. 39]; 
c)	a controller (340), included as a part of connecting cable (338), which generally comprises a hardware/software platform or unit which may be programmed for controlling the therapy treatments [¶[0132]], and which can be coupled to the mobile data processing unit [smartphone (342)] [see, e.g., ¶[0127]]; and
d)	 an interface [as broadly as currently claimed, and with reference to annotated FIG. 39 of Badawi (reproduced below), the distal end of controller (340) comprises an “interface” as it is completely inserted into a suitable connector opening in the top of smartphone (342) to allow direct attachment to the smartphone [mobile data processing unit] - see ¶[0127] (“…controller 340 which may be coupled (e.g., through an input/output port such as a headphone jack, USB port, or other connection port) to a portable electronic device 342 (e.g., smartphone having a touch screen interface, tablet, PDA, laptop computer, etc.) as shown”)].  

    PNG
    media_image3.png
    429
    443
    media_image3.png
    Greyscale

In summary, in Badawi, the portable device comprises:
	a)	the heating strip assembly (332);
	b)	the connecting cable (338);
	c)	the controller (340) which is included as a part of connecting cable (338); and
	d)	the interface [the distal end of controller (340) which is completely inserted into the connector opening in the top of smartphone (342) to allow direct attachment to the smartphone].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramdas such that the wire that joins the applicator to the mobile data processing unit [controller - FIG. 2B] also include the control unit and the interface, as taught by Badawi, since such a modification amounts merely to the substitution of one known controller and connection configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Still further, such a modification concerning the positioning of the control unit amounts to a rearrangement of parts, which has been held to constitute an obvious matter of design choice, as the position of the control unit would not have modified the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
10.       	Regarding claim 13, the combination of Ramdas and Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Ramdas (as modified) further teaches wherein, as the heating element, a resistor which heats up upon energizing [see ¶’s [0042], [0043], [0080]] is arranged within the housing directly adjacent to the temperature sensor [one of temperature sensors (11) - ¶[0075]; FIG. 3B] directly below the surface of the housing of the portable device facing away from the mobile data processing unit in the coupled state [the surface comprising bottom covering of the applicator - i.e., the surface facing downward toward the skin - ¶’s [0075], [0076], FIG. 3B]; 
wherein both the temperature sensor [one of temperature sensors (11)] and the resistor [¶’s [0042], [0043], [0080]] are connected via a power supply integrated into the interface to the one or more rechargeable batteries [¶’s [0073], [0074], [0078]] of the mobile data processing unit [FIGS. 2B, 3B].  
11.       	Regarding claim 14, the combination of Ramdas and Badawi teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
Ramdas (as modified) further teaches wherein the temperature sensor has a data connection via the interface [see ¶’s [0073], [0084], [0088], [0092]] or via a Bluetooth connection to the mobile data processing unit.  
12.      	Regarding claim 15, the combination of Ramdas and Badawi teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
            Ramdas further teaches use of an energy accumulator [capacitor, e.g., ¶’s [0073], [0078]], but does not teach that the energy accumulator is arranged in the housing.              
Badawi, however, further teaches wherein an energy accumulator is arranged in the housing [Badawi, ¶[0092]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ramdas and Badawi such that energy accumulator is arranged in the housing, since such a modification amounts merely to the substitution of one energy accumulator configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, such a modification amounts only to a rearrangement of parts, which has been held to constitute an obvious matter of design choice, as the position of the energy accumulator would not have modified the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
13.       	Regarding claim 16, the combination of Ramdas and Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Ramdas (as modified) further teaches wherein both the heating element and the temperature sensor are adapted to be connected to the mobile data processing unit via the interface [see, e.g., ¶’s [0042], [0043], [0073], [0074], [0078], [0080]; FIGS. 2B, 3B], but does not teach that the connection occurs with a microcontroller interconnected.
Badawi further teaches wherein both a heating element [(36); FIG. 3B] and a temperature sensor [(39)] are connected to a mobile data processing unit [smartphone (342)] via the interface with a microcontroller [processor] interconnected [e.g., ¶’s [0033], [0090]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ramdas and Badawi such that the heating element and the temperature sensor are adapted to be connected to the mobile data processing unit via the interface with a microcontroller interconnected so as to provide further flexibility in treatment, as explicitly taught by Badawi [e.g., ¶[0033]].
14.       	Regarding claim 17, the combination of Ramdas and Badawi teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Ramdas (as modified) further teaches wherein the interface transmits electrical energy [¶’s [0073], [0074], [0078]] and comprises a data connection to the mobile data processing unit [for feedback purposes - e.g., ¶’s [0073], [0084], [0092]] attached in the coupled state.  
15.      	Regarding claim 18, the combination of Ramdas and Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Badawi further teaches that it was known to have a portable device [e.g., heating strip assembly (332)] connected in a coupled state via the interface to a lightning connector or a USB connector [see, e.g., ¶[0127]] of the mobile data processing unit [smartphone (342)] [see FIG. 39].

16.       	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramdas and Badawi, as applied to claim 12 above, further in view of U.S. Patent Application Publication No. 2019/0290477 to Bunger et al. ("Bunger ").
17.       	Regarding claim 19, the combination of Ramdas and Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ramdas and Badawi does not, however, teach:
wherein the portable device is embodied as water-resistant or watertight and the interface is provided with corresponding seal elements to form a watertight or water-resistant connection to the mobile data processing unit.
            	Bunger, in a similar field of endeavor, teaches a device for hyperthermic treatment of itching [Abstract, ¶[0001]].  Bunger further teaches that the device comprises a watertight housing [see ¶[0068] (“In the preferred embodiment the housing is designed such that all cutouts, e.g., also any battery compartments that may be present, are watertight. For example, seals or suitable gaskets, possibly made of elastomers, may be used for this purpose. However, the person skilled in the art is familiar with numerous other technical possibilities for designing a watertight housing. The watertight design of the housing represents an additional safety element, since in this way damage to the control device or other electronic components due to infiltrating liquids can be effectively avoided. In addition, the watertight housing results in the avoidance of corrosion and thus to an extended useful life of the device”)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ramdas and Badawi such that the portable device is embodied as water-resistant or watertight and the interface is provided with corresponding seal elements to form a watertight or water-resistant connection to the mobile data processing unit, so as to provide an element of safety, more particularly to avoid damage to any electronic components due to infiltrating liquids, as well as to avoid corrosion and thus extend the useful life of the device, as explicitly taught by Bunger [Bunger, ¶[0068]].

18.       	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramdas and Badawi, as applied to claim 12 above, further in view of U.S. Patent Application Publication No. 2014/0330336 to Errico et al. ("Errico").
19.       	Regarding claim 20, the combination of Ramdas and Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ramdas teaches a system comprising the mobile data processing unit [controller]… and the portable device [applicator] according to claim 12 [see the rejection of claim 12 above which is incorporated herein], wherein the mobile data processing unit [controller]… is usable via software [¶[0079]] for operating and controlling the portable device and for controlling a heat treatment, by parameters of the heat treatment, wherein at least one of a utilized temperature and a duration of the heat treatment is pre-determinable via the software by corresponding inputs into the mobile data processing unit with the control unit interconnected [e.g., ¶’s [0079]-[0080]].  
Ramdas teaches that the mobile data processing unit [controller] comprises a wearable device [as set forth in the rejection of claim 12 above], but does not teach that the mobile data processing unit [controller] comprises the smart phone or the tablet.
While Badawi teaches that the mobile data processing unit is designed as a smartphone [smartphone (342)] [see, e.g., ¶[0127]], Badawi does not fairly teach or suggest that the corresponding handling of the smartphone (342) is used to place the surface of the housing (under which the heating element is arranged) on a body part to be treated, which appears to be required by independent claim 12 (as best understood).
As such, the combination of Ramdas and Badawi does not teach that:
[the] mobile data processing unit [controller] comprises the smart phone or the tablet.
            	Errico, in a similar field of endeavor, teaches that it was known to use a hand-held mobile device, such as a smartphone, as a “handle” for holding/positioning a treatment device against a patient’s body.  More particularly, Errico teaches a stimulator comprising a smartphone (31) having two electrodes surfaces (33) attached thereto [see FIGS. 3B, 3C], and teaches that “[t]he stimulator may be held in place by straps or frames or collars, or the stimulator may be held against the patient's body by hand” [see ¶[0100]; see also ¶’s [0098], [0099], and FIGS. 10A-10H]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ramdas and Badawi such that the mobile data processing unit [controller], which is already configured as a wearable device, be alternatively configured as a smart phone, as taught by Errico, since such a modification would allow for easier and quicker placement against a desired treatment site by eliminating the need to loosen straps, etc.  Still further, such a modification amounts merely to the substitution of one well known mobile data processing unit (smart phone) for another (wearable device), yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

20.       	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramdas, Badawi, and Errico as applied to claim 20 above, and further in view of U.S. Patent Application Publication No. 2017/0290980 to Friedli et al. ("Friedli").
21.       	Regarding claim 21, the combination of Ramdas, Badawi, and Errico teaches all of the limitations of claim 20 for the reasons set forth in detail (above) in the Office Action. 
The combination of Ramdas, Badawi, and Errico does not, however, teach:
wherein the software is connected to a geo-tracking function of the mobile data processing unit, wherein the software is configured to place an emergency call in conjunction with a location specification either automatically upon occurrence of parameters predetermined in the control unit, or by a corresponding active operation of the software.
            	Friedli, in a similar field of endeavor, teaches that it was known for a mobile device (102) running a medical app (122) to be programmed to initiate an emergency call upon satisfaction of a predetermined condition (e.g., given measured patient value outside of a predefined range) and provide information including, e.g., location of the patient [see, e.g., ¶’s [0092], [0094]-[0096]]. 
            	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ramdas, Badawi, and Errico such that the software is connected to a geo-tracking function of the mobile data processing unit, wherein the software is configured to place an emergency call in conjunction with a location specification either automatically upon occurrence of parameters predetermined in the control unit, or by a corresponding active operation of the software, as taught by Friedli, so as to provide a user safety feature that enables notification of a 3rd party (e.g., emergency services) that a user of the device may be experiencing some form of medical distress or thermal injury (e.g., due to a possible malfunction of the device). 

Response to Arguments
22.	As noted above, the 08/25/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the 04/26/22 Action.
23.	The rejection of independent claim 12 under § 103 has been updated (above) to address the new claim limitation concerning the interface being completely inserted into a suitable connector opening, in the coupled state, so that the portable device is attached directly to the mobile data processing unit.
24.	Accordingly, the rejection of independent claim 12 under § 103 based on the combination of Ramdas and Badawi is maintained. 

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794